Case 1:18-cv-07105-NGG-ST Document 11 Filed 04/10/19 Page 1 of 2 PageID #: 62



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 DERRICK U DENNIS, on behalf of himself and
 all others similarly situated,                          Docket No: 1:18-cv-07105-NGG-ST

                              Plaintiffs,                    PLAINTIFF MOTION TO
                                                           REMOVE/SEAL INCORRECTLY
                      -against-                                FILED DOCUMENT

 SCANLAN THEODORE AMERICAS, LLC.,

                              Defendant.



        Plaintiff DERRICK U DENNIS, by and through counsel, respectfully requests that an Order be

granted to Remove or Seal Docket #8 filed on March 6, 2019 from the Docket on the grounds that the

document was incorrectly filed.

        While electronically filed as a Notice of Settlement, Plaintiff inadvertently included the

incorrect document instead of the correct and intended Notice of Settlement informing the Court a

Settlement had been finalized. The inadvertently filed document should have thus been lodged under

Seal.

        Therefore, Plaintiff respectfully requests the court to Seal the inadvertently and incorrectly filed

Document #8 filed on March 6, 2019 from the ECF system and provide leave for the undersigned to

re-file the correct Notice of Settlement Document.




                                                  1
Case 1:18-cv-07105-NGG-ST Document 11 Filed 04/10/19 Page 2 of 2 PageID #: 63



                                          Respectfully submitted,

                                          By: /s/Jonathan Shalom
                                          Jonathan Shalom, Esq.
                                          Jshalom@JonathanShalomLaw.com
                                          124-04 Metropolitan Avenue
                                          Kew Gardens, NY 11415
                                          Tel: (718) 971-9474
                                          ATTORNEYS FOR PLAINTIFF

Dated:   Queens, New York
         April 10, 2019




                                      2
